DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/20/2022 and Applicant’s request for reconsideration of application  16/904308 filed 05/20/2022.
Claims 1-31 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1 and 17. Applicant amended claims 1 and 16 recite the limit (or an equivalent) "electronically generating a script of executable code unique to a first financial institution for an extraction, transformation and loading process”. The specification does not describe “electronically generating” a script of executable code unique to a first financial institution for an extraction, transformation and loading process. The only mention of a unique script is in paragraph [0034] which states 
[0035] The entirety of the ETL process is automated with unique scripts generated for each financial institution. Throughout the automated process there are specific monitoring and alert rules in-place to ensure continuity and success during the ETL process; from receipt or files to loading the data store. The specific ETL process described above is only exemplary. Other means for executing the extraction, transformation and loading of data used in connection with the immediate or instant funding evaluation system described herein may be employed without departing from the spirit and scope of the invention.

However, there is no description of “electronically generating” a script. The cited paragraph is void of any description of how the scripts are generated. As such, the amended claims 1 and 17 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of funding and payment of financial items without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 16 and all claims which depend from it are directed toward a system.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether claim 1 is directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprise inter alia the functions or steps of “receiving first transaction information related to a presented financial item according to image data of the presented financial item transacted between a holder of the financial item and the first financial institution;
	storing the converted transaction data for each of the plurality of financial institutions specific to each of the plurality of corresponding financial institutions;	 invoking an eligibility process to determine if the presented transaction item is eligible for immediate funding, comprising:	encrypting personal identifiable information associated with at least a presenter of the first financial item;	generating and storing a searchable encrypted message authentication code calculated using a secret key and based on extracted and converted transaction data associated with prior-day transactions stored in a data store and personally identifiable information;	determining if a predetermined pre-processed grade of prior holder transactions has been generated:	creating an acceptable risk range value comprised of the pre-processed grade of prior holder transactions if a predetermined pre-processed grade has been generated based on identified extracted and converted transaction data associated with prior-day transactions stored in a data store and searched personal identifiable information in encrypted form according to the stored searchable encrypted message authentication code;	comparing the acceptable risk range value with a value determined from an attribute of the presented transaction item;	 creating and storing a secondary rating value based on financial institution transaction data for transactions occurring after the extraction and conversion of transaction data;	comparing the value determined from an attribute of the presented transaction item with the  retrieved secondary rating value;	updating the pre-processed rating and secondary rating value to reflect the status of accelerated availability of funds;	storing the updated pre-processed rating and secondary rating value; and	instantly crediting a holder account by the amount of funds attributable to the presented transaction item after applying the comparison of the acceptable risk range value with the value determined from the attribute of the presented transaction item and the comparison of the value determined from the attribute of the presented transaction item with the  retrieved secondary rating value”. 

Claim 17 comprise inter alia the functions or steps of “receive, from a financial institution user interface, the holder's request that the first financial institution process a presented financial item, the request including a holder identifier;	generate and store a searchable encrypted message authentication code based on an extracted and converted transaction data associated with prior-day transactions stored in a data store calculated using a secret key and encrypted personal identifiable information;	determine if a predetermined pre-processed grade of prior holder transactions has been generated: 	calculate a first acceptable risk range value comprised of a pre-processed grade of a prior holder transaction, if a predetermined pre-processed grade has been generated, according to a search in encrypted form of the stored extracted and converted transaction data associated with prior-day transactions stored in a data store and personal identifiable information searched personal identifiable information in encrypted form according to the searchable encrypted and stored message authentication code;	calculate a score for the presented financial item according to at least one attribute of the presented financial item;	compare the score for the presented financial item to the first acceptable risk range value and invoke a second acceptable risk range value determination if the score is outside of the acceptable risk range value, instantly credit a holder account according to a monetary value of the presented item after applying the comparison of the score for the presented financial item to the first acceptable risk range value; and	update the data store to reflect the crediting of the holder account, wherein the second acceptable risk range value determination is based on at least a first financial institution transaction data created after storage of the converted transaction history data “.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Funding and payment of financial items is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claims also include the claim limit of “generating a script of executable code unique to a first financial institution for an extraction, transformation and loading process“ (specification [0035]) “convert with unique coding transaction data sourced to the plurality of financial institutions in disparate formats to a uniform readable format usable by a database;
encrypt personal identifiable information associated with at least a presenter of the first financial item“ and “encrypt personal identifiable information associated with at least a presenter of the first financial item; search in encrypted form according to the message authentication code” (specification [0039][0054-0055]). However, these additional claim limit recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor generally linked to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0035][0039] [0054-0055]). Thus, the claims are not patent eligible.
As for dependent claims 2-15 and 17-29, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of copending Application No. 15/205709.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of  funding and payment of financial items are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments and the examiner maintains the rejection. The amended claims merely add features found in the parent application 15/205709.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The claim limits “electronically generating a script of executable code unique to a first financial institution for an extraction, transformation and loading process, comprising” is not supported in the specification (see 35 USC § 112(a) rejections). However, the generating a script of executable code unique to a first financial institution for an extraction, transformation and loading process merely generally link the use of abstract idea to a particular technological environment. The applicant states that “The claimed method and system eliminate the need for a customized platform to accommodate each individual bank that maintains its data in many disparate formats”. However, the “unique scripts” are in fact a customized platform required to accommodate each individual bank. Thus, there is no improvement in technology. Instead, the unique scripts are a programmed computer performing the task of retrieving and storing data common in databases. There are no implementation details of the unique scripts. 
Merely states that there are “technical details” does not overcome the 35 USC § 101 rejection unless the “technical details” are considered limitations that are indicative of integration into a practical application under Prong Two. In the present case, the judicial exception is not integrated into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field, applying the judicial exception with, or by use of a particular machine, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The abstract ideas of the claims solve a business problem which merely uses the computer as a tool for implementation. Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). 
With regard to applicant's argument directed toward Example 40, Dropbox, and Amdocs, the application in the Example 40, Dropbox, and Amdocs made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, Example 40, Dropbox, and Amdocs are readily distinguishable from the present claims. Applicant also cites U.S. Patent No. 7,631,965 (page 18) “Image-recording device having movable carriage to which flexible flat cable and flexible ink supply tubes are connected” which does not match the claims of for on page 19. U.S. Patent No. 7,631,965 does not appear to be analogous art. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 12/20/2021 used as prior art and in the conclusion section in the office action submitted 12/20/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/23/2022